Van Brunt, P. J.
(concurring.) I concur in the result. It does not appear that adjudications can alter the import of plain words in a contract. It seems to me that the fact that as without any words of expedition in the contract the plaintiff would have been bound to furnish the goods within a reasonable time, the addition of such words shows conclusively that the parties had in mind something in addition to xvhat the law implied. “Within a reasonable time” seems to mean within such time as can be done following the ordinary course of business; “as soon as possible” seems to mean as soon as can be done, using the greatest diligence.
Daniels, J. i concur in the result.